Citation Nr: 1102988	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from November 1967 to November 
1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  
Since that time the Veteran moved to Washington State and his 
claim was transferred to the Seattle, Washington, RO.

The Veteran's claim was remanded by the Board for further 
development in May 2010.


FINDING OF FACT

March 2007 and July 2010 VA audiological reports show that the 
Veteran has Level I hearing in the right ear and Level I hearing 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86; Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to 
notify and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

In March 2006, prior to the rating decision on appeal, the RO 
sent the Veteran a letter which informed him about the 
information and evidence not of record that was necessary to 
substantiate his claim; informed the Veteran about the 
information and evidence VA would seek to provide, and informed 
the Veteran about the information and evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Later 
in March 2006, the RO sent the Veteran a notice letter compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran submitted 
outpatient records from United States Army, Navy and Air Force 
clinics.  The Veteran was afforded VA examinations in March 2007 
and July 2010.  The Veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  The 
Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing threshold 
levels as measured by puretone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for essentially 
normal acuity through level XI for profound deafness.  An 
examination for hearing impairment must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.86.  When the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  38 C.F.R. § 
4.86(b).

The Veteran was granted service connection and a noncompensable 
rating for bilateral hearing loss by a March 1988 rating 
decision.  The Veteran was denied an increased rating by an 
August 2004 rating decision, which he did not appeal.  The 
Veteran submitted his current claim for an increased rating in 
February 2006.  The Veteran submitted audiological reports from 
U.S. military medical centers.  These reports are dated prior to 
the Veteran's claim for an increased rating and the reports do 
not provide the details necessary for applying VA rating 
criteria.  Consequently, these reports may not be used to 
evaluate the current appropriate rating for the Veteran's 
bilateral hearing loss disability.

The March 2007 VA evaluation of the right ear revealed puretone 
thresholds, in decibels, of 15, 30, 40, 60, and 75 at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively, with a puretone 
threshold four frequency average of 51 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 25, 
40, 40, 50, and 50 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, with a puretone threshold four frequency 
average of 45 decibels.  Speech recognition ability was 94 
percent in each ear.

VA outpatient records show that in August 2008 the Veteran's 
hearing loss was evaluated for purposes of a hearing aid 
evaluation.  The results to not appear to be adequate for rating 
purposes.

The July 2010 VA audiometric evaluation of the right ear revealed 
puretone thresholds, in decibels, of 20, 30, 45, 70, and 70 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 54 decibels. 
Audiometric evaluation in the left ear revealed puretone 
thresholds of 30, 35, 45, 55, and 60 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 49 decibels.  Speech recognition 
ability was 100 percent in each ear. 

The March 2007 examiner stated that the Veteran's hearing loss 
caused no functional impairment, and the July 2010 examiner noted 
that the effect of the hearing loss disability on the Veteran's 
daily activity was difficulty hearing on the phone.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board finds that neither ear shows an exceptional pattern of 
hearing as defined by 38 C.F.R. § 4.86; therefore, Table VI 
should be used for both ears.  

Applying the results of the March 2007 VA examination to the 
rating criteria for hearing impairment, the Board concludes there 
is no basis for a compensable rating.  Regarding the Veteran's 
right ear, the examination report reflects an average puretone 
threshold of 51 decibels and 94 percent speech discrimination, 
showing his hearing loss to be Level I impairment under 38 C.F.R. 
§ 4.85, Table VI.  The examination report shows that his left ear 
manifests average puretone threshold of 45 decibels and 94 
percent speech discrimination, which is also Level I impairment 
under Table VI.  These levels of impairment, in turn, correlate 
to a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

The results of the July 2010 VA examination also show that the 
Veteran does not meet the criteria for a compensable rating for 
his bilateral hearing loss.  Regarding the Veteran's right ear, 
the examination report reflects an average puretone threshold of 
54 decibels and 100 percent speech discrimination, showing his 
hearing loss to be Level I impairment under 38 C.F.R. § 4.85, 
Table VI.  The examination report shows that his left ear 
manifests average puretone threshold of 49 decibels and 100 
percent speech discrimination, which is also Level I impairment 
under Table VI.  These levels of impairment, in turn, correlate 
to a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

In this case neither VA examination report reveals that the 
Veteran has met the criteria for a compensable rating for his 
bilateral hearing loss disability.

The Board has given due consideration to the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue 
of whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is done 
at the initial rating stage pursuant to the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case at hand, 
it is clear that, over the course of the Veteran's appeal, 
symptomatology attributable to his service-connected bilateral 
hearing loss has not met the criteria for a compensable rating.  
Moreover, based on a review of the entire evidence of record, the 
Board is of the opinion that the disability picture presented by 
the Veteran's service-connected bilateral hearing loss is 
appropriately contemplated by the Rating Schedule.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


